Citation Nr: 0914117	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  04-23 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).

2.  Entitlement to accrued benefits.

3.  Entitlement to nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel





INTRODUCTION

Service records in the claims file show that the Veteran had 
periods of service from February 1945 to July 1946, and from 
December 1947 to December 1951.  He reportedly died in March 
1991.  The appellant is claiming DIC, death and accrued 
benefits as the widow of the Veteran.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The Board denied 
the appellant's claim in a May 2006 decision, the appellant 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  The Court issued a Memorandum Decision in 
September 2007, vacating the Board decision and remanding the 
claim.  This matter was remanded in February 2008.  

The issue of entitlement to nonservice-connected death 
pension benefits is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death, nor was he rated totally 
disabled continuously after his discharge from service in 
January 1946 for a period of not less than 5 years 
immediately preceding death.

2.  The appellant's claim for accrued benefits was received 
by the RO in March 2004, more than one year after the 
Veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2008).

2.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 
3.1000(c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that the Appellant's claim was 
originally denied by VA on the basis that she was not 
entitled to recognition as "surviving spouse" of the 
Veteran.  However, information received by VA but not yet 
associated with the claims file at the time of the Board's 
May 2006 decision led to an eventual finding by the RO that 
the appellant was the Veteran's "surviving spouse" for VA 
benefit purposes.  Because the Appellant's claims were 
initially denied based on a finding that she did not have 
proper status for entitlement to such benefits, the 
underlying legal criteria for entitlement to the benefits 
were not considered.  The RO has now done so with regard to 
the DIC and accrued benefit issues, and the Board now 
proceeds with its appellate review of these determinations by 
the RO.

Veterans Claims Assistance Act of 2000

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  The Board finds that such is the case as to the 
issues of entitlement to DIC under 38 U.S.C.A. § 1318 and 
entitlement to accrued benefits.  On her original claim for 
VA benefits, the appellant indicated that she was not 
claiming that the cause of the Veteran's death was due to 
service.  As hereinafter discussed, the record does not show, 
nor has the appellant alleged, that service connection had 
been established for any disabilities during the Veteran's 
lifetime or that the Veteran had a claim for VA benefits 
pending at the time of his death.  Moreover, the accrued 
benefit claim was not timely filed.  Therefore, application 
of pertinent provisions of the law and regulations will 
determine the outcome.  Under the circumstances, the Board 
finds that no VCAA notice is necessary.  See DelaCruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the claimant].

DIC under 38 U.S.C.A. § 1318

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.5(a).  If the veteran's death is not determined to 
be service-connected, a surviving spouse may still be 
entitled to benefits.  Under 38 U.S.C.A. § 1318(a), benefits 
are payable to the surviving spouse of a "deceased veteran" 
in the same manner as if the death were service-connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of, or 
entitled to receive, compensation at the time of death for a 
service-connected disability(ies) rated totally disabling.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The service-
connected disability(ies) must have been either continuously 
rated totally disabling for 10 or more years immediately 
preceding death, or continuously rated totally disabling for 
at least 5 years from the date of the veteran's separation 
from service.  Id.  The total rating may be schedular or 
based on unemployability.  38 C.F.R. § 3.22.  Benefits are 
also payable if the veteran was a former prisoner of war who 
died after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not less 
than one year immediately preceding death.  38 U.S.C.A. 
§ 1318(b)(3).

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.

38 C.F.R. § 3.22 also restricts the award of DIC benefits to 
cases where the veteran, during his or her lifetime, had 
established a right to receive total service-connected 
disability compensation for the period of time required by 38 
U.S.C.A. § 1318, or would have established such right but for 
clear and unmistakable error (CUE) in the adjudication of a 
claim or claims.  

The appellant does not contend that the Veteran was service-
connected for a disability or disabilities rated as totally 
disabling, or that he was otherwise in receipt of a total 
disability rating for a period of 10 years, or for a period 
of five years from his discharge from service.  Nor does she 
contend that he was a prisoner-of-war who died after 
September 30, 1999.  

In this case, the Board finds that the criteria for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 are not 
met.  At no point during the Veteran's lifetime was service 
connection in effect for any disability, nor was he ever 
rated totally disabled.  As the Veteran had no service-
connected disabilities rated at 100 percent for the 10 years 
prior to his death, was not continuously rated as totally 
disabled for five years after service and leading up to his 
death, the appellant's claim must be denied.  38 U.S.C.A. § 
1318.

Accrued benefits

Among the requirements for accrued benefits is that the claim 
for accrued benefits be filed within one year after the date 
of death of the individual with respect to whom such benefits 
are sought.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

The Veteran  reportedly died in March 1991.  The appellant 
filed a claim for accrued benefits in March 2004.  

As the appellant missed the statutory deadline for filing her 
claim for accrued benefits, the pertinent facts in this case 
are not in dispute and the law is dispositive.  The 
appellant's claim must therefore be denied because it is 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 is not warranted.  
Entitlement to accrued benefits is not warranted.  To this 
extent, the appeal is denied.


REMAND

It appears from the appellant's claim that she is also 
seeking nonservice-connected death pension benefits based on 
the Veteran's military service.  However, it does not appear 
that the RO has adjudicated whether the appellant is entitled 
to death pension benefits.  Thus, remand is necessary for 
initial adjudication.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should afford the appellant 
appropriate VCAA notice regarding the 
claim for VA death pension benefits.   

2.  After undertaking any development 
which may be appropriate (such as income 
and corpus of estate), the RO should then 
adjudicate the appellant's claim for 
nonservice-connected death pension 
benefits.

3.  After the above has been completed, 
if the death pension issue continues to 
be denied, the appellant should be 
provided a supplemental statement of the 
case.  The appellant must then be given 
an appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


